Order entered March 27, 2020




                                  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                           No. 05-19-00045-CV

                      CITY OF DALLAS, Appellant

                                   V.

                     ROSA RODRIGUEZ, Appellee

             On Appeal from the 116th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-17-14889

                                ORDER

     Appellant’s motion to correct memorandum opinion and judgment is

GRANTED.


                                           /s/   DAVID L. BRIDGES
                                                 JUSTICE